Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with TIMOTHY J. WALL on 08/11/2022.

1-32. (Canceled)
33. (Previously Presented) A method executed by a Radio Access Network (RAN) node for providing a User Equipment (UE) with an identifier, the method comprising: 
generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and integrity information from which the identifier is verifiable; 
adding the identifier to an information container corresponding to the UE; and 
forwarding the information container including the identifier to a core network node.

34. (Previously Presented) The method of claim 33, further comprising: 
determining that the information container is not available; and obtaining the information container from the UE.

35. (Previously Presented) The method of claim 33, further comprising: 
determining that the information container containing the identifier is available; and 
determining that the identifier is not within a valid time window.

36. (Previously Presented) The method of claim 33, further comprising determining that the information container is available but does not contain the identifier.

37. (Previously Presented) The method of claim 33, further comprising generating the timestamp.

38. (Previously Presented) The method of claim 33, wherein generating the identifier for the UE is responsive to activation of a wireless connection between the UE and the RAN node.

39. (Canceled)

40. (Previously Presented) A Radio Access Network (RAN) node configured to: 
generate an identifier for a User Equipment (UE), wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and integrity information from which the identifier is verifiable; 
add the identifier to an information container corresponding to the UE; and 
forward the information container including the identifier to a core network node.

41. (Previously Presented) The RAN node of claim 40, further configured to: 
determine that the information container is not available; and 
obtain the information container from the UE.

42. (Previously Presented) The RAN node of claim 40, further configured to: 
determine that the information container containing the identifier is available; and 
determine that the identifier is not within a valid time window.

43. (Previously Presented) The RAN node of claim 40, further configured to determine that the information container is available but does not contain the identifier.

44. (Previously Presented) The RAN node of claim 40, further configured to generate the timestamp.

45. (Previously Presented) The RAN node of claim 40, further configured to generate the identifier for the UE responsive to activation of a wireless connection between the UE and the RAN node.

46. (Previously Presented) The RAN node of claim 40, wherein the information container comprises a Radio Access Capability Information Element, a Radio Resource Control UE Capability Information Element, a UE-Evolved Universal Terrestrial Radio Access- Capability Information Element, and/or a UE-Capability-Narrow Band Information Element.

47. (Canceled) 



Allowable Subject Matter
Claims 33-38, 40-46 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 33, 40, WANG et al. (US 20190141524 with foreign application priority CN20160526350 filed on 07/06/2016) teaches a method executed by a Radio Access Network (RAN) node for providing a User Equipment (UE) with an identifier, the method comprising: 
generating the identifier for the UE, wherein the identifier includes RAN node identity information (par. 183, The UE performs an encryption operation on the to-be-sent signaling (or connectionless small data) and the MAC 0 by using the public key for encryption (BS_ID)), timestamp (par. 161, 183, timestamp), and integrity information from which the identifier is verifiable (par. 161, 183, when the UE generates the message authentication code, information such as a timestamp and a sequence number that are stored in the first prestored data may be input into the system function together with the information such as the transmission data that needs to be sent and the UE_ID, to generate the MAC 0 by using the system function); 
adding the identifier to an information container corresponding to the UE (par. 161, when the UE generates the message authentication code, information such as a timestamp and a sequence number that are stored in the first prestored data may be input into the system function together with the information such as the transmission data that needs to be sent and the UE_ID, to generate the MAC 0 by using the system function); 

LI et al. (US 20180220364 with PCT/CN2015/090305 filed on 09/22/2015) teaches forwarding the information container including the identifier to a core network node (par. 108, 191, 192, 195, sending access request including NAS verification code and identifier to MME in core network); the authentication message is generated by the first network device (par. 180).

WALKUSH et al. (US 20050216568) teaches the bubble message identification data 1302 may include a globally unique identifier (GUID) 1304, a creation timestamp 1306 and an integrity hash 1308 (par. 89). The creation timestamp 1306 may include a date and time of creation of the bubble message (par. 90).

However, the prior art of record fails to teach or make obvious “generating the identifier for the UE, wherein the identifier includes RAN node identity information, a timestamp indicating a time at which the identifier is generated by the RAN node, and/or and integrity information from which the identifier is verifiable; adding the identifier to an information container corresponding to the UE” in the claim as a whole.
Claims 34-38, 41-46 are allowed because of the dependency on the allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIU et al. (US 6760752) teaches the step of creating includes retrieving a public key of the recipient and verifiable transmission time stamp where the transmission time stamp generated and signed by an external key server independent of the sender process, signing the encrypted message, encrypting the signed message using a public key encryption algorithm and the public key of the recipient and attaching the encrypted message to an E-mail message (col. 4 lines 55-65).
PATIEJUNAS et al. (US 20140046906) teaches payload validation information may include a data size, a timestamp (e.g., data creation timestamp), one or more digests of the payload and the like (par. 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/11/2022